Citation Nr: 0731305	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  04-35 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a gastric ulcer 
with peptic ulcer disease, status post gastrectomy claimed as 
stomach/intestinal problems (also referred to herein as a 
"gastrointestinal disability").

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION


The veteran served on active duty from September 1951 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in White 
River Junction, Vermont, which denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  The evidence of record does not show that any 
gastrointestinal disability is related to active duty 
service.

2.  The evidence of record does not show that the veteran's 
claimed headaches are related to active duty service.


CONCLUSIONS OF LAW

1.  A gastrointestinal disability was not incurred in or 
aggravated during active service, nor may it be presumed to 
have been incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5102, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

2.  Headaches were not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in February 2004 of the 
information and evidence needed to substantiate and complete 
his claims, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA informed the claimant of the need 
to submit all pertinent evidence in his possession.  While VA 
failed to provide notice how a disability rating and 
effective date are assigned, in light of the decision reached 
below that error was harmless, and questions pertaining to 
those matters are moot.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.  While the appellant may not have received full notice 
prior to the initial decision, after pertinent notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claims, and the 
claims were readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.   

VA did not provide the veteran with an examination in 
connection with his claims of service connection for a 
gastrointestinal disability and headaches.   See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002).  Under the law, an examination or 
opinion is necessary to make a decision on the claim when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2006).   For the 
reasons that will be discussed below, the Board finds that an 
examination is not necessary to make a decision on the 
appealed issues.  

Criteria for Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as ulcers, may be 
granted if manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

I.  Entitlement to service connection for a gastric ulcer 
with peptic ulcer disease, status post gastrectomy claimed as 
stomach/intestinal problems.

Background and Analysis

The service medical records (SMRs) indicates that in December 
1951 the veteran was treated and diagnosed for acute 
gastroenteritis, which appeared to be associated with a 
common cold the veteran developed the week prior.  With 
treatment the veteran's symptoms disappeared and after three 
days he was discharged to full duty.  This appears to have 
been an acute and transitory illness, as the remainder of the 
SMRs are devoid of any further complaints, treatment, or 
diagnosis of a gastrointestinal disorder.

The claims file contains lay statements provided by members 
of the veteran's family which support his claim that he has 
had gastrointestinal ailments since separation from service.

Private medical records submitted by the veteran document 
that he underwent a gastrectomy in December 1975.  A 
discharge summary prepared by surgeon W.R.R. M.D., in January 
1976, reported that the veteran's discharge diagnosis was 
chronic gastritis with acute ulcerations, status post 
subtotal gastrectomy, Billroth I, vogotomy.  The discharge 
summary recounted, by history, that the veteran suffered from 
"intractable ulcer disease for the past 3+ years and 
actually has been plagued with stomach ailments for more than 
20 years."  The veteran's private physician, L.C.B., M.D., 
states in a January 1990 letter that he first started 
treating the veteran for ulcer symptoms in 1972, which is 
approximately 18 years after separation from service.

At the outset, the Board notes that as there is no competent 
medical evidence showing that the suffered from ulcers or 
other gastrointestinal disorders to a compensable degree 
within one year of separation from service, there is no basis 
for an award of service connection on a presumptive basis.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Moreover, there is no competent evidence linking any 
gastrointestinal disability to service on a direct basis.   The 
veteran's private physician, L.C.B., M.D., states that he first 
started treating the veteran for ulcer symptoms in 1972, some 18 
years after separation from service.  This lengthy period without 
treatment is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for many 
years after service).  The veteran's surgeon, W.R.R, M.D., who 
the veteran saw by referral from Dr. L.C.B., noted that the 
veteran had been "plagued by with stomach ailments for more than 
20 years."  However, in view of the fact that there is no 
medical evidence of gastrointestinal ailments for 18 years after 
separation from service, the Board finds this statement to be 
nothing more than a simple recitation of history provided by the 
veteran.  The Board notes that lay histories are not transformed 
into competent evidence merely because the transcriber happens to 
be a medical professional.  LaShore v. Brown, 8 Vet App 406 
(1995).

Although the medical evidence demonstrates his 
gastrointestinal ailments first appeared in 1972, the veteran 
maintains that his gastrointestinal disorders began while he 
was in service ,and lay statements from his family members 
submitted support his assertions in this respect.  The Board 
does not doubt the sincerity of the veteran's belief that he 
developed gastrointestinal disorders while in service.  The 
veteran can render an opinion as to having pain, or any other 
common symptom of gastrointestinal difficulties.  However, as 
lay persons without the appropriate medical training and 
expertise, neither the veteran nor his family members are 
competent to provide a probative opinion on a complex medical 
matter such as the gastrointestinal disability claimed, to 
include the diagnosis of a specific disability or the origins 
of a specific disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

While VA has not afforded the veteran a medical examination 
or opinion relating to his claim of service connection for a 
gastrointestinal disability, the Board finds that such an 
examination is not necessary to render a decision under the 
circumstances of this case.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 
38 C.F.R. § 3.159(c)(4)(i) (2006).  Although the veteran may 
certainly be considered to suffer from a current 
gastrointestinal disability by virtue of his past 
gastrectomy, there is no competent medical evidence linking 
such disability to an event, incident, or illness sustained 
in service.  And as there is otherwise sufficient competent 
medical evidence on file to render a decision, a VA 
examination is not warranted. 

Thus, in the absence of competent evidence linking any 
current gastrointestinal disability to service or clinical 
evidence showing a continuity of symptoms, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
gastrointestinal disability, and there is no reasonable doubt 
to resolve in his favor.  See 38 C.F.R. § 3.102 (2006); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Therefore, 
the claim is denied.

II.  Entitlement to service connection for headaches.

Background and Analysis

In February 2004 the veteran filed a claim of entitlement to 
service connection for headaches, asserting that onset of the 
disability was during service between September and December 
1954.  No medical evidence has been submitted concerning a 
current disability due to headaches.  Indeed, there is no 
evidence since separation from service showing that the 
veteran has been treated or seen by a medical professional 
for headaches.

The veteran's enlistment examination indicated no evidence or 
reported history of headaches or a headache disorder.  In 
November 1954 the veteran complained of headaches while in 
service and the diagnosis was "undetermined (headaches)."  
A December 1954 report prepared by a Board of Medical Survey 
discharged the veteran from service with a diagnosis of 
passive-dependency reaction personality disorder.  The report 
concluded that the veteran's headaches were associated with 
his emotional problems, explaining that "his headaches have 
diminished with support and reassurance a good deal; however, 
a return to duty would increase his emotional instability and 
would increase his symptoms in view of his basic personality 
maldevelopment."  

The record contains a transcript of an RO hearing, dated in 
April 1990, in which the veteran states that he only had two 
or three small headaches since his stomach surgery in the 
mid-1970s.

The Board notes that as there is no medical evidence 
documenting that the veteran has been diagnosed with 
headaches or that he has otherwise complained to a medical 
professional concerning his claimed headaches.  The Board 
notes that in the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In Brammer, the United States Court of 
Appeals for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  The Court further stated that where the proof 
is insufficient to establish a present disability there can 
be no valid claim for service connection.  Id.  The Board 
finds that the veteran's assertions that he suffers from 
headaches, in and of themselves, without any supporting 
documentation that he has seen a medical professional for 
treatment thereof, does not amount to sufficient evidence to 
establish a present disability due to headaches.  

But assuming for the sake of argument that the veteran does 
suffer from headaches as he claims, without medical evidence 
of a link to service, service connection may not be granted.  
38 C.F.R. § 3.303; Hickson v. West, 12 Vet. App. 247, 253 
(1999).  As there is no medical evidence that the veteran has 
been treated or diagnosed with headaches, there can be no 
medical evidence of a link to service.  

Although the SMRs show that the veteran suffered from 
headaches, such headaches were associated with the 
personality disorder the veteran was diagnosed with in 
service.  The Board notes that a personality disorder is not 
a disease or injury for which service connection may be 
awarded.  38 C.F.R. §§ 4.9, 4.127 (2007).  Therefore, to the 
extent any current headaches associated with an existing 
personality disorder, service connection may not be awarded 
therefor.  

While VA has not afforded the veteran a medical examination 
or opinion relating to his claim of service connection for 
headaches, the Board finds that such an examination is not 
necessary to render a decision under the circumstances of 
this case.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4)(i) (2007).  As there is no competent medical 
evidence linking the claimed headaches to an event, incident, 
or illness sustained in service, and as there is otherwise 
sufficient competent medical evidence on file to render a 
decision, a VA examination is not warranted.   Moreover, 
given the lack of medical evidence, the Board finds that any 
medical opinion linking the veteran's claimed headaches to 
service would be speculative at best.  Thus, as procuring 
such an examination provides not reasonable possibility that 
such assistance would aid in substantiating the veteran's 
claim, VA has no further duty to assist in this regard.  
38 U.S.C.A. § 5103A(a)(2).

Thus, in the absence of competent evidence linking any 
current headaches to service or clinical evidence showing a 
continuity of symptoms, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for headaches, and there 
is no reasonable doubt to resolve in his favor.  See 38 
C.F.R. § 3.102 (2006); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  Therefore, the claim is denied.


ORDER


Entitlement to service connection for a gastric ulcer with 
peptic ulcer disease, status post gastrectomy claimed as 
stomach/intestinal problems is denied.

Entitlement to service connection for headaches is denied.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


